Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2020

                                      No. 04-20-00304-CV

             1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                 Appellants

                                                 v.

                  MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                   Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-02-00033-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

    The reporter’s record was originally due by July 6, 2020. On September 24, 2020, after
extending the deadline to file the reporter’s record, this court ordered the court reporter, Leticia
Murillo Escamilla, to do the following:

   1) Email daily work logs every business day to a deputy clerk of this court by 5:00 p.m.;
   2) File the volumes of the reporter’s record as they are completed;
   3) Work on the volumes of the court proceedings in consecutive order and complete work
      on a volume before beginning work on the next;
   4) File status reports every fourteen days, indicating the volumes filed, the nature of the
      proceedings contained in each volume, and a fair estimate of a completion date for all
      remaining volumes; and
   5) File the complete reporter’s record by October 5, 2020.

   Since that order, Ms. Escamilla has complied with the first four requirements outlined above.
However, the reporter’s record remains incomplete. At this time, Ms. Escamilla has filed
Volumes 1 through 7; volumes 8 through 11 as well as the exhibits remain outstanding.
Additionally, Ms. Escamilla has filed three notifications of late record, with the last notification
requesting an extension until December 21, 2020 to file the complete record.

  In light of the foregoing, we GRANT Ms. Escamilla’s request for an extension. IT IS
ORDERED that Leticia Murillo Escamilla shall continue to email a daily work log to a deputy
clerk of this court by 5:00 p.m. every business day. The daily work log shall be completed on the
form attached to this order.

   IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file the volumes of the
reporter’s record as they are completed.

   IT IS FURTHER ORDERED that Ms. Escamilla shall continue to work on the volumes of
court proceedings in consecutive order and shall complete work on a volume before beginning
work on the next.

    IT IS FURTHER ORDERED that Ms. Escamilla shall continue to file a status report every
7 days after December 23, 2020, indicating the volumes filed, the nature of the proceedings
contained in each volume, and a fair estimate of completion date for all remaining volumes, until
the complete reporter’s record is filed. Ms. Escamilla’s next status report is due on December 23,
2020.

    IT IS FURTHER ORDERED that the complete reporter’s record must be filed in this court
no later than December 28, 2020. No further requests for extension of time to file the
reporter’s record will be granted. If the record is not received by such date, this court may
issue an order directing Ms. Escamilla to appear before this court in person and show
cause why she should not be held in contempt for failing to file the record.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court